DETAILED ACTION
This Office Action is in response to the correspondence filed by the applicant on 10/16/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Statements (IDS) filed on 10/16/2020 have been accepted and considered in this office action and are in compliance with the provisions of 37 CFR 1.97.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,847,138. Although the claims, at issue are not identical, they are not patentably distinct from each other because the claims of the U.S. Patent anticipate the claims of the instant application.  Please see below for the mapping in the table, where the bolded or underlined limitations indicate the corresponding limitations between the U.S. Patent and instant application.  

Instant application: 17/073,149
U.S. Patent No. 10,847,138
Claim 1: 
A system comprising one or more processors, and a non-transitory computer- readable medium including one or more sequences of instructions that, when executed by the one or more processors, cause the system to perform operations comprising: 


providing a trained speech recognition neural network, the speech recognition neural network including a plurality of layers each having a plurality of nodes; 


transcribing speech audio by the speech recognition neural network; 


generating one or more feature representations from a subset of the nodes;













receiving a first set of classifications for a first portion of the speech audio; 



providing a trained a classification model, the classification model trained on a first set of feature representations corresponding to the first portion of the speech audio and the first set of classifications; and 




determining a second set of classifications for a second portion of the speech audio by inputting a second set of feature representations corresponding to the second portion of the speech audio into the trained classification model, the second set of feature representations comprising a second subset of the feature representations generated during the speech audio transcription.

Claim 1: 
A non-transitory computer-readable medium comprising instructions for:






providing a trained speech recognition neural network comprising one or more layers, each layer having one or more nodes;



transcribing speech audio by the speech recognition neural network;


during transcription, generating one or more feature representations from a subset of nodes, each feature representation corresponding to an internal state of the speech recognition neural network at a particular timestamp during transcription,
wherein each of the feature representations comprises a set of node values obtained from the outputs of the nodes in the subset of nodes;


storing the one or more feature representations;

receiving a first set of classification values corresponding to an audio training portion of the speech audio;


training a classification model on a first set of feature representations corresponding to the audio training portion of the speech audio and the first set of classification values, the first set of feature representations comprising a first subset of the feature representations generated during the speech audio transcription; and

determining a second set of classification values in an unclassified audio portion of the speech audio by inputting a second set of feature representations corresponding to the unclassified audio portion of the speech audio into the trained classification model, the second set of feature representations comprising a second subset of the feature representations generated during the speech audio transcription.


Independent claims 6, 11, and 16 are similar to the claims 6, 11, and 16 of the US Patent 10,847,138; thus, they are rejected under the same rationale.
With respect to the dependent claims, each claim maps to a corresponding dependent claim of the U.S. Patent or are found within the scope of the independent claim.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,380,997. Although the claims, at issue are not identical, they are not patentably distinct from each other because the claims of the U.S. Patent anticipate the claims of the instant application.  Please see below for the mapping in the table, where the bolded or underlined limitations indicate the corresponding limitations between the U.S. Patent and instant application.  

Instant application: 17/073,149
U.S. Patent No. 10,380,997
Claim 1: 
A system comprising one or more processors, and a non-transitory computer- readable medium including one or more sequences of instructions that, when executed by the one or more processors, cause the system to perform operations comprising: 


providing a trained speech recognition neural network, the speech recognition neural network including a plurality of layers each having a plurality of nodes; 


transcribing speech audio by the speech recognition neural network; 


generating one or more feature representations from a subset of the nodes;















receiving a first set of classifications for a first portion of the speech audio; 


providing a trained a classification model, the classification model trained on a first set of feature representations corresponding to the first portion of the speech audio and the first set of classifications; and 






determining a second set of classifications for a second portion of the speech audio by inputting a second set of feature representations corresponding to the second portion of the speech audio into the trained classification model, the second set of feature representations comprising a second subset of the feature representations generated during the speech audio transcription.


Claim 1: 
A non-transitory computer-readable medium comprising instructions for:






providing a trained speech recognition neural network, the speech recognition neural network including a plurality of layers each having a plurality of nodes;


transcribing speech audio by the speech recognition neural network;


while the speech recognition neural network is transcribing the speech audio, generating one or more feature representations from a subset of nodes, the one or more feature representations representing an internal state of the speech recognition neural network at a plurality of timestamps during transcription, each of the feature representations comprising a vector of quantized values where each of the quantized values is obtained by quantizing an activation output of a node in the subset of nodes;

storing the one or more feature representations;

receiving a first set of classifications for a first portion of the speech audio;


training a classification model, the classification model being different than the trained speech recognition neural network, on a first set of feature representations corresponding to the first portion of the speech audio and the first set of classifications, the first set of feature representations comprising a first subset of the feature representations generated during the speech audio transcription; and

determining a second set of classifications for a second portion of the speech audio by inputting a second set of feature representations corresponding to the second portion of the speech audio into the trained classification model, the second set of feature representations comprising a second subset of the feature representations generated during the speech audio transcription.


Independent claims 6, 11, and 16 are similar to the claims 6, 11, and 16 of the US Patent 10,380,997; thus, they are rejected under the same rationale.
With respect to the dependent claims, each claim maps to a corresponding dependent claim of the U.S. Patent or are found within the scope of the independent claim.

Most pertinent prior art:
REGARDING CLAIM 1, HAKKANI discloses a system comprising one or more processors, and a non-transitory computer- readable medium including one or more sequences of instructions that, when executed by the one or more processors, cause the system to perform operations comprising: 
providing a trained speech recognition neural network (HAKKANI Fig. 1 – “Speech recognition component 110”; Par 45 – “The speech recognition component 110 may then use known techniques (e.g., a deep-structured neural network) to convert the utterance information into recognized speech information.”), the speech recognition neural network including a plurality of layers each having a plurality of nodes (HAKKANI Par 45 – “The speech recognition component 110 may then use known techniques (e.g., a deep-structured neural network) to convert the utterance information into recognized speech information.”; Fig. 6); 
transcribing speech audio (HAKKANI Par 37 – “The source corpus contains utterances made by users in the source environment, coupled with labeled actionable items associated therewith.”; Fig. 3 – “Transcript”) by the speech recognition neural network (HAKKANI Par 56 – “In state (A), the speech recognition component 110 produces recognized speech information that reflects detected utterances made by two participants of a conversation. More specifically, the speech recognition component 110 produces a transcript 302 of the conversation.”); 
generating one or more feature representations from a subset of the nodes (HAKKANI Fig. 6 – “Letter-Trigram Window Vector 606; Local Contextual Feature (LCF) Vectors 608; Global Feature Vector (v) 610; Concept Vector (Embedding) 612”; Par 84 – “In other words, the elements of the global feature vector v constitute neurons in a one layer of a feed-forward neural network. Likewise, the elements of each particular concept vector y constitute neurons in another, subsequent, layer of the neural network.”); 
receiving a first set of classifications for a first portion of the speech audio (HAKKANI Par 37 – “The source corpus contains utterances made by users in the source environment, coupled with labeled actionable items associated therewith.”); 
providing a trained a classification model, the classification model trained on a first set of feature representations corresponding to the first portion of the speech audio and the first set of classifications (HAKKANI Par 36 – “More specifically, in some implementations, the training system 106 produces the machine-trained model 104 such that it is specifically configured to operate within a target environment. Here, the target environment refers to any domain that involves the detection and analysis of a conversation among two or more participants. Hence, the training system 106 can be said to produce a target-environment (TE) model, meaning that the model is designed to operate in the target environment. The machine-trained model 104 will henceforth be referred to as a TE model 104.”; Par 49 – “Now referring to the training system 106, a corpus creation component 116 creates a source corpus of training examples, and stores the source corpus in a data store 118. Each training example may specify: (a) an utterance submitted to an assistant component 120; (b) an actionable item associated with the utterance; and (c) an indication of the relevance of the actionable item to the utterance.”); and 
determining a second set of classifications (HAKKANI Fig. 12 Step 1210; Par 140 – “Overall, the generating operation provides a plurality of score values associated with a plurality of respective candidate actionable items. In block 1210, the action-detection component 112 chooses a most likely candidate actionable item based, at least in part, on the plurality of score values.”) for a second portion of the speech audio (HAKKANI Fig. 5 – “Utterance embedding”; Par 67 – “For example, the semantic transformation component 504 can form an utterance embedding yU for a detected utterance.”) by inputting a second set of feature representations corresponding to the second portion of the speech audio into the trained classification model (HAKKANI Fig. 12 Step 1208; FIG. 5 – “Comparison Component 508”; Par 69 – “A comparison component 508 uses any comparison technique to compare the utterance embedding yU with a candidate action embedding yA, to generate a similarity measure (also referred to herein as a score value or similarity relation).”), [the second set of feature representations comprising a second subset of the feature representations generated during the speech audio transcription].
However, HAKKANI does not explicitly teach the [square-bracketed] limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C KIM whose telephone number is (571)272-3327. The examiner can normally be reached Monday to Friday 8:00 AM thru 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN C KIM/Primary Examiner, Art Unit 2655